Citation Nr: 1033270	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for impingement 
syndrome, rotator cuff tendonitis, right shoulder to include as 
secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for impingement syndrome, 
rotator cuff tendonitis, right shoulder to include as secondary 
to a service-connected left knee disability.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
December 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and April 2008 rating decisions by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for hearing 
loss and declined the Veteran's request to reopen the previously 
denied claim of entitlement to service connection for the right 
shoulder, respectively.  These issues are now before the Board 
for adjudication.

In July 2010, the Veteran testified before the undersigned in a 
Board hearing.  A transcript of the hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was denied 
by the RO in a January 1994 final rating decision.  

2.  The additional evidence received since the January 1994 
decision is new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
impingement syndrome, rotator cuff tendonitis, right shoulder 
(right shoulder disability).  

3.  The competent and credible evidence of record shows the 
Veteran's right shoulder disability is related to a service-
connected left knee disability.  

4.  The competent evidence of record shows no causal or 
etiological relationship between the Veteran's current bilateral 
hearing loss and service.   


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which denied service 
connection for impingement syndrome, rotator cuff tendonitis, 
right shoulder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received since the January 
1994 prior final rating decision to reopen the claim of service 
connection for impingement syndrome, rotator cuff tendonitis, 
right shoulder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Impingement syndrome, rotator cuff tendonitis, right shoulder 
is due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  Bilateral sensorineural hearing loss was not incurred in or 
aggravated in active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Letters sent to the Veteran in June 2007 and January 2008 fully 
satisfied the duty to notify provisions prior to the adjudication 
of the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish entitlement to the underlying 
claim).

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence relevant 
and useful to the issues on appeal exists and further efforts to 
obtain records would be futile.  With regard to the Veteran's 
claims, VA medical opinions were obtained in July 2007, May 2008, 
September 2009, November 2009.  When VA undertakes to provide a 
VA examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that collectively the VA 
opinions obtained in this case are adequate as they were 
predicated on a full reading of the Veteran's claims file and the 
statements of the appellant.  The reports also provided a 
complete rationale for the opinions and summarized the pertinent 
evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

New and Material Evidence

Although it appears that the RO reopened the Veteran's claim in a 
September 2008 statement of the case, the RO in a February 2010 
supplemental statement of the case clearly stated that it had 
found that no new and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
shoulder disability had been received.  Despite the RO's finding, 
the Board is required to address this particular issue in the 
first instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  If 
the Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material claim 
is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board).  Thus, despite the fact 
that in the present case the RO has already determined that no 
new and material evidence sufficient to reopen the Veteran's 
previously denied claim for service connection for right shoulder 
disability has been received, the Board will proceed, in the 
following decision, to adjudicate this new and material issue in 
the first instance. 

Service connection for a right shoulder disability was denied by 
the RO in January 1994.  There was no appeal of this decision, 
and it became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed claim 
are pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the January 
1994 RO decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, the 
Board shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the January 1994 rating 
decision included the Veteran's contentions, service treatment 
records, and post-service treatment records.  The Veteran 
contended, in essence, that his current right shoulder problem 
was secondary to his service-connected left knee disability.  
Specifically, he stated that he slipped and fell due to his left 
knee giving way, injuring the right shoulder.  

Service records show no evidence of complaints of or treatment 
for the right shoulder; however, records show that the Veteran 
underwent surgery to repair and meniscus tear in the left knee 
with symptoms of buckling and giving way.  

Post-service records show the Veteran was treated for pain and 
stiffness in the right shoulder joint in December 1986.  A 
February 1988 hospital treatment record noted bursitis of the 
right shoulder which was bruised during a fall.  February and 
March 1988 records noted that the Veteran had bruised the right 
deltoid of the right shoulder after slipping on ice.  The records 
indicated that the Veteran had multiple orthopedic problems, 
including the left hip and knee, and was using a cane at the 
time.  A May 1988 record noted pain and limitation of motion in 
the right shoulder.  An August 1988 record shows right shoulder 
injection treatments.  A December 1988 treatment record diagnosed 
chronic rotator cuff tendonitis with the onset of symptoms in 
January 1988.  The examiner noted work restrictions due to the 
Veteran's right shoulder.   In an August 1993 VA examination 
report, the examiner noted swelling in the right shoulder joint, 
one year status-post rotator cuff repair.  

In January 1994, the RO denied the Veteran's claim for service 
connection on a secondary basis stating that the medical records 
showed no specific evidence or reference in the treatment records 
that the left knee caused the injury to the right shoulder.  

Since the time of the 1994 rating decision, the Veteran has 
submitted lay testimony and VA and private medical records.  

In a March 2010 Board hearing, the Veteran and his spouse 
testified to his history of falls due to the left knee.  The 
testimony reported that the Veteran had injured his right 
shoulder as well as his ribs due to these falls. 

VA treatment records show continued treatment for the right 
shoulder, to include a second rotator cuff repair surgery in 
December 2007.  Additionally, a September 2002 VA treatment 
record showed broken ribs due to a fall.  

In March 2008, a private examiner provided a positive nexus 
opinion relating the Veteran's current right shoulder disability 
to his service-connected left knee disability.  He stated that he 
had reviewed the Veteran's medical records and history and noted 
that one of the major reasons for the Veteran's knee replacement 
surgery was not only pain, but recurrent giving way which caused 
him to fall.  He also reasoned that the pain in the right 
shoulder was worsened by use of assistive ambulation devices for 
the left knee.  He opined that the right shoulder rotator cuff 
tears and subsequent repairs were directly related to the left 
knee condition and caused by falls and aggravation of the left 
knee by arthritic changes.   

In May 2008, the Veteran was afforded a VA examination.  The 
examiner diagnosed rotator cuff injury of the right shoulder 
status post rotator cuff repair surgery and opined that the 
shoulder condition was less likely than not related to the 
Veteran's service connected injury.  The examiner reasoned that 
there was no evidence of treatment for the shoulder between 1967 
and 1988 thus, chronicity of the right shoulder disorder could 
not be established.  Additionally, the examiner noted that there 
was not enough evidence of record showing that the Veteran's left 
knee was unstable prior to his 2006 total knee replacement 
surgery that would have caused him to fall.  He, therefore, 
opined that it was less likely than not that the left knee 
condition caused the Veteran's fall that injured his right 
shoulder.

Upon review, the Board finds that new and material evidence has 
been received in order to reopen the Veteran's claim.  In this 
regard, the 2008 private medical opinion is "new" because it 
has not previously been submitted and is "material" because it 
represents a favorable nexus opinion that raises a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence has 
been submitted.  Therefore, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board 
must next determine if it will be prejudicial to the Veteran if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim 
of entitlement to service connection without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. at 394 (where Board 
proceeds to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action 
prejudices the veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  In light of the fact that the Veteran has been 
given the opportunity to submit evidence and argument on the 
underlying issue and has done so, and because of the Board's 
favorable decision this date, there is no risk of prejudice to 
the Veteran by the Board proceeding with a de novo review of the 
Veteran's claim.  Bernard, supra.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999) (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  The Veteran's request to reopen 
his claim of service connection for a right shoulder disability 
was received in December 2007, thus where applicable, the revised 
regulation must be applied to the current claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The Board notes that the Veteran was granted service connection 
for a left knee disability in December 1967.

Turning to the merits of the Veteran's claim, the Board finds the 
Veteran's contentions consistent with the evidence of record.  In 
this regard, the evidence shows treatment for a left knee 
disability with symptoms of buckling and giving way.  
Additionally, 1988 treatment records show the Veteran injured his 
right shoulder when he slipped and fell.  Although the record 
does not specifically relate the fall to the left knee, the 
record notes the Veteran's left knee disability and use of cane 
as pertinent to the incident, suggesting that the fall was 
related to the Veteran's orthopedic problems, namely the service-
connected left knee.  

The Board notes that the Veteran is competent to report symptoms 
of the right shoulder and left knee since service and lay 
observation (i.e. the Veteran's wife's observations) is competent 
to show chronicity of symptomatology.  See Savage supra; Pond, 
supra, see also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In this regard, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau, supra.  
With regard to the lay statements of record, the Board deems 
these statements credible as they are supported by and are 
consistent with the evidence of record, to include 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements).  
Moreover, these statements are probative with regard to 
establishing a causal relationship between the Veteran's right 
shoulder and left knee disabilities.  See 38 C.F.R. § 3.303(b).  
Consideration of these statements is of particular importance 
because the courts have continued to state that in some cases the 
Veteran's sworn statements are sufficient to establish an in-
service occurrence and post-service symptoms.  See Savage, supra.  

Based on a complete review of the record, the Board finds the 
evidence supports the Veteran's claim for service connection for 
a right shoulder disorder as secondary to a left knee disability.  
As noted above, in order to prevail in a claim for secondary 
service connection, the Veteran must show a current disability 
that is related to a service-connected disability.  See Wallin, 
supra.  In this case, the evidence shows treatment for a right 
rotator cuff  subsequent to a fall in 1988.  Additionally, the 
competent medical evidence of record, including the lay 
statements of record, provide evidence of a medical nexus 
relating the Veteran's current shoulder disorder to a service-
connected left knee disorder. 

As to the 2008 positive opinion, the Board finds it persuasive.  
The Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, 
e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As noted above, the Board finds the lay statements of 
record credible.  Additionally, the evidence shows that the 
examiner reviewed the Veteran's medical records and was familiar 
with his medical history.  Thus, although the examiner's opinion 
was not predicated on a review of the claims file specifically, 
the value of the opinion is not diminished where it is based on 
the Veteran's complete medical history. 

The Board acknowledges that the 2008 VA examiner felt that, due 
to a lack of chronicity and a lack of evidence showing 
instability in the knee, the Veteran's right shoulder disability 
was not the result of a fall caused by the left knee.  Although 
the opinion is persuasive and supported by the record, it is of 
no greater probative weight than the 2008 private opinion.

Based on this evidentiary posture, the Board finds that the 
complete evidence of record, when construed in a light most 
favorable to the Veteran, supports a claim of entitlement to 
service connection for a right shoulder disability, as secondary 
to a service-connected left knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is, therefore, 
granted.  

Hearing Loss

In order to establish service connection for bilateral hearing 
loss, a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).  Service connection may also be granted for 
certain chronic diseases, such as organic diseases of the nervous 
system, when the disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends that his current hearing loss 
is the result of noise exposure while working as an air policeman 
on the flight line in service.  

A review of the service medical records show no evidence of 
complaints of or treatment for hearing loss.  A December 1963 
service entrance report showed a score of 15 out of 15 on a 
whispered voice hearing examination. Audiological findings showed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
0 (10)
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set by 
the International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)
 
A December 1967 audiological examination at service discharge 
shows puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
5
LEFT
-5
-10
0
5
10
 
The service records show no evidence of a hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2009).  

In July 2007, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's history of noise 
exposure in service as well as the Veteran's contention that he 
had experienced hearing loss for the past 40 years, since 
service.  He also noted that the Veteran did assembly work for 
two years after service, with hearing protection, and 
participated in hunting and/or recreational shooting with hearing 
protection, rode motorcycles and used power tools with hearing 
protection used.   Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
25
LEFT
15
15
25
30
35

Puretone threshold averages were 25 decibels in the right ear and 
26 decibels in the left.  Speech recognition scores were 96 
percent in both ears.  The examiner noted no pathology to render 
a diagnosis of hearing loss, thus a diagnosis was not rendered 
and a nexus opinion was not provided.

In a February 2009 VA audiology consult report, the Veteran 
complained of hearing loss with a history of ear infections in 
and out of service.  Audiological findings indicated word 
recognition scores of 92 percent in the right ear and 96 percent 
in the left ear.  Findings also showed a mild sensorineural 
nearing loss from 2000 to 8000Hz and a mild to moderately severe  
sensorineural hearing loss from 2000 to 8000Hz.  The examiner 
noted hearing loss that may adversely affect speech 
understanding, especially in difficult listening situations.  No 
nexus opinion was provided.

In a September 2009 VA audiological examination, the Veteran 
indicated that he had experienced hearing loss since 1963, during 
service.  The Veteran noted a history of noise exposure similar 
to the prior 2007 VA examination.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
70
80
LEFT
50
55
75
80
85

Puretone threshold averages were 65 decibels in the right ear and 
74 decibels in the left.  Speech recognition scores were 76 
percent in the right ear and 72 percent in the left.  The 
examiner diagnosed moderately severe sensorineural hearing loss 
in the right ear and severe sensorineural hearing loss in the 
left ear.  The examiner opined that, due to the Veteran's history 
of inservice noise exposure, it was at least as likely as not 
that his current hearing loss was related to service.

In November 2009, an additional VA audiological examination was 
conducted.  The examiner noted the Veteran's history of noise 
exposure while working on the flight line in service.  
Additionally, the Veteran denied noise exposure post service, 
reporting that he did clerical work for 35 years after service.  
The examiner reminded the Veteran of reported post-service noise 
exposure during prior examinations.  The examiner determined that 
the Veteran had fair to poor reliability because his reported 
history was inconsistent.  



Upon examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
35
LEFT
20
20
30
30
45

Puretone threshold averages were 25 decibels in the right ear and 
31 decibels in the left.  Speech recognition scores were 96 
percent in both ears.  The examiner diagnosed mild to moderate 
high frequency sensorineural hearing loss in the left ear.  The 
examiner found no effects on the condition on the Veteran's usual 
occupation as he was not working at the time.  He noted that the 
hearing loss decreased the Veteran's ability to hear the 
television, telephone, and normal conversations.  The examiner 
explained that he could not reconcile the different audiological 
findings between the prior and current VA examinations.  He 
stated that he believed the Veteran had a hearing loss in the 
left ear, but opined that it was less likely that the hearing 
loss was due to noise exposure in service.  He based his opinion 
on the Veteran's poor historical reliability and the fact that 
the Veteran's hearing was normal at service separation and that 
he has had a history of noise exposure since service.

Before turning to the merits of the Veteran's claim, the Board 
will address the Veteran's contention that the November 2009 VA 
audiological examination violated Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).  In this regard, the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against an 
appellant's claim unless VA can provide a reason for conducting 
such development.  Id.  

In this instance, the Board finds the November 2009 VA 
examination justified.  In this regard, the audiological findings 
at the time of the July 2007 examination differed drastically 
from findings just two years later at a September 2009 
examination.  Notably, the September 2009 VA examination findings 
varied greatly from audiological findings at a February 2009 
examination just seven months prior.  Thus, the Board finds that 
the RO complied with applicable legal criteria to request an 
additional VA audiological examination for the purposes of 
reconciling the widely varying audiological findings of record.

With regard to bilateral hearing loss, the Board observes and 
finds credible the Veteran's contentions that he had noise 
exposure in service, and currently has hearing loss.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the ears is 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within the 
realm of his personal knowledge).  Additionally, the Board notes 
evidence of left ear hearing loss for VA purposes.  38 C.F.R. § 
3.385.  However, the question remains as to whether the Veteran's 
current hearing loss is related to military service.  See Pond, 
12 Vet. App. 341.

As noted earlier, service records show no evidence of any 
treatment for or complaints of bilateral hearing loss or hearing 
impairment during service.  Additionally, there is no credible 
evidence of treatment for bilateral hearing loss until 2007 or 
that the hearing loss began until many years after service 
discharge.  The absence of hearing loss in the service treatment 
records or of persistent symptoms of the disorder at separation, 
along with the first credible evidence of hearing loss being many 
years later, constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from such disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  

The Board notes that the Veteran is competent to report symptoms 
of bilateral hearing loss and lay observation is competent to 
show chronicity of symptomatology.  See Savage supra; Pond, 
supra, see also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In this regard, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau, supra.  
With regard to the lay statements of record, the Board deems 
these statements not credible as they are simply not supported by 
the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated 
to determine the credibility of lay statements).  In this regard, 
the service records show no evidence of complaints of or 
treatment for hearing loss and no evidence of treatment for 
hearing loss for nearly 40 years after service.  

Upon review, the Board finds that the November 2009 VA examiner's 
negative nexus opinion probative as it is based on a complete 
review of the claims file and the accurate history provided 
therein and provides a thorough opinion based on that review and 
on the medical findings of record.  Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess 
the credibility and probative value of the medical evidence in 
the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record showing no hearing loss in service or for many years 
thereafter.  

By contrast, the Board finds the September 2009 VA examiner's 
positive opinion less probative, because the examiner failed to 
reconcile the Veteran's audiological findings showing severe 
hearing loss with prior, recent audiological reports showing mild 
hearing loss. Further, the examiner failed to consider a lack of 
evidence of hearing loss documented in the service treatment 
records, to include normal audiological findings at service 
discharge.  The probative weight given to a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the 
November 2009 VA examiner's negative nexus opinion is of greater 
probative value. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Thus, the claim must be denied.



ORDER

Service connection for impingement syndrome, rotator cuff 
tendonitis secondary to a service-connected left knee disability 
is granted.

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


